Exhibit 99.1 STIFEL REPORTS THIRD QUARTER 2 Highlights for the three months ended September 30, 2015: · Net revenues of $591.6 million, increased 13.0% compared with the year-ago quarter. · Non-GAAP net income of $47.7 million, or $0.60 per diluted common share. · Net income of $17.2 million, or $0.22 per diluted common share. · Repurchased 1.5 million shares for approximately $65.9 million. · On November 3, 2015, the Board of Directors authorized an additional 5.0 million shares for repurchase under the current buyback plan.
